Citation Nr: 1207355	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-23 538	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating higher than 20 percent for low back pain.  

3.  Entitlement to service connection for a cervical spine disability. 

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

[The claim for payment of or reimbursement of the cost of unauthorized medical expenses incurred at a private medical facility on September 2, 2009, is the subject of a separate decision.] 

REPRESENTATION

Veteran represented by:	Shelly M. Campbell, Esq.




ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1966 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran withdrew his request for a hearing before the Board.  

The claim for increase for PTSD and the TDIU claim are REMANDED directly to the RO.


FINDING OF FACT

In November 2011, prior to the promulgation of a decision in the appeal, the Veteran, through his attorney, in writing, withdrew from the appeal the claim for increase for low back pain and the claim of service connection for a cervical spine disability. 

CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal have been met on the claim for increase for low back pain and the claim of service connection for a cervical spine disability.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In November 2011, in writing the Veteran through his attorney limited the appeal to the claim for increase for PTSD and the TDIU claim, which the Board reasonable construes as a withdrawal of the other claims on appeal, namely, a claim for increase for low back pain and the claim of service connection for a cervical spine disability. 

Accordingly, the Board does not have appellate jurisdiction to review the claims withdrawn and the appeal as to the claims withdrawn is dismissed. 


ORDER

The appeal of the claim for increase for low back pain and of the claim of service connection for a cervical spine disability is dismissed. 


REMAND

On the claim for increase for PTSD, the record shows that the Veteran was last examined by VA in May 2007.  Based on the memorandum submitted in November 2011 by the Veteran's attorney, the Veteran has been followed by VA on a regular basis.  As VA records are constructively of record, the records must be obtained.  

Also, Veteran's attorney argued that the Veteran's symptoms of PTSD have increased in severity.  As the evidence suggests a material change in the disability, reexamination under 38 C.F.R. § 3.327 is warranted. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the VA Daytona Beach Medical Center since May 2007. 

2.  Afford the Veteran a VA examination to determine the current severity of PTSD.  

The Veteran's file should be made available the examiner for review

3.  After the development has been completed, adjudicate the claim for increase for PTSD and the TDIU claim, including under 38 C.F.R. § 416(b), if applicable .  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


